Citation Nr: 1216413	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for migraine headaches.

2.  Entitlement to service connection for diabetes mellitus, including as secondary to service-connected hypertension.

3.  Entitlement to service connection for balance problems and dizziness, including as secondary to service-connected hypertension.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1986 to April 1989.

This appeal to the Board of Veterans' Appeals (Board) is from July 2006 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The July 2006 rating decision denied the Veteran's claim for service connection for balance problems with dizziness, including as secondary to his service-connected hypertension.  However, the RO granted the Veteran's claim for service connection for migraine headaches, also secondary to the service-connected hypertension, and assigned an initial disability rating of 10 percent, retroactively effective from November 29, 2005, the date of receipt of his claim.  His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

The February 2007 rating decision denied the Veteran's claim of entitlement to service connection for diabetes mellitus, including as secondary to the hypertension.  

In March 2009, during the pendency of this appeal, the RO increased the Veteran's disability rating for migraine headaches to 30 percent, effective from November 29, 2005.  He has continued to appeal this disability rating.  See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent any express indication to the contrary).

The Board also sees there is a derivative claim for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  Specifically, on his May 2009 VA Form 9, the Veteran alleges that his migraine headaches interfere with his ability to work due to the severity of this disorder.  The Veteran claims that this has severely impacted his earning income.  The Veteran also submitted a statement in January 2012 indicating his belief he should be rated at 100 percent disabling.  This statement was made in connection with his claims of entitlement to service connection for diabetes mellitus and balance problems, with dizziness.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  The Court, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.

But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands are generally via the Appeals Management Center (AMC). VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Here, though, even the underlying claim for a higher rating for the migraine headaches disability, in addition to the claims for service connection, require further development, so they, too, are being remanded to the RO via the AMC.

Finally, in July 2006 decision, the RO also assigned a noncompensable disability rating for erectile dysfunction, after granting service connection for the same.  After filing a notice of disagreement with the assigned rating, the Veteran was furnished a Statement of the Case (SOC) that addressed the increased rating issue.  This SOC also addressed the first three issues listed on the title page of this decision.  However, when he filed his substantive appeal (VA Form 9) in May 2009, the Veteran specifically limited his appeal to the issues of service connection for diabetes mellitus and balance problems and a higher rating for migraine headaches.  Moreover, he clearly checked off the box in section 9 indicating that he had read the SOC and only wished to appeal those issues.  No reference was made to his claim for an increased rating for erectile dysfunction on any portion of the form.  See Evans v. Shinseki, 24 Vet. App. 292 (2011).  As such, the issue of entitlement to a compensable rating for erectile dysfunction is not subject to appellate consideration.    


REMAND

The Veteran's claim for a higher initial rating for migraine headaches and the claims for service connection for diabetes mellitus and balance problems, with dizziness, require further development before being decided on appeal.  Although the Board sincerely regrets the additional delay, a remand of these claims is needed to ensure procedural due process and that there is a complete record upon which to decide these claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Veteran's migraine headaches disability was last examined in February 2009, so approximately 2 and 1/2 years ago.  Additionally, his most recent VA outpatient treatment records are from October 2009.  The Veteran alleges his migraine headaches disability is now worse than in February 2009.  Specifically, the Veteran stated in his May 2009 VA Form 9, that his headaches cause him to remain in bed for over 8 hours a day.  Consequently, he believes that he is entitled to additional compensation as a result of this disability.  When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the severity of his disability.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Turning next to his claims of entitlement to service connection for diabetes mellitus and balance problems with dizziness, the Veteran claims these disorders are entirely the result of his already-service connected hypertension and are, therefore, secondary, i.e., proximately due to, the result of, or aggravated by this disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Specifically, the Veteran argues the medications prescribed to control his service-connected hypertension have caused or aggravated his diabetes and balance problems, with dizziness.  

VA's duty to assist under the VCAA includes providing an examination for a medical nexus opinion when necessary to fairly decide a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board sees the Veteran was indeed provided a VA compensation examination in February 2006, specifically concerning the claimed disorders of migraine headaches and hypertension.  Upon physical examination, the examiner determined the Veteran's cranial nerves were normal and his coordination was within normal limits.  Additionally, motor function for the upper and lower extremities was noted as being within normal limits.  The examiner did not address the Veteran's complaints of balance problems or dizziness, much less provide a diagnosis pertaining to the Veteran's symptoms, or, in the alternative, conclude the Veteran does not have a balance problem, with dizziness.  The examiner also did not consider the etiology of this claimed disorder, including whether it was aggravated by the service-connected hypertension.  

Thereafter, the Veteran was scheduled for a QTC examination concerning his diabetes mellitus, Type II.  The examiner confirmed this diagnosis as a result of his elevated glucose level.  However, the examiner did not address the Veteran's contentions that his diabetes mellitus is proximately caused by, due to, or aggravated by the already-service connected hypertension.  The examiner determined that the Veteran does not have a non-diabetes condition that is aggravated by the diabetes.  

The Court has stated that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Finally, the Veteran has submitted medical treatise information showing a purported correlation between diabetes mellitus, side effects, such as dizziness, and certain drugs used to control cholesterol levels and hypertension.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").

Given the foregoing, the Board notes the examiner did not adequately address the question of whether the Veteran's currently suffers from balance problems, with dizziness and, if so, whether it was proximately due to, the result of, or aggravated by his service-connected hypertension.  Further, after confirming a diagnosis of diabetes mellitus, the examiner did not address the issue of etiology, including aggravation, for this disorder.  The Court in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), explained that any medical opinion on this issue must address both possibilities - causation and aggravation.

The Board therefore is unable to determine whether the Veteran's balance problems, with dizziness, and diabetes mellitus are due to the already service-connected hypertension.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994).  Because this case presents complex medical and unresolved factual questions and since the Board is precluded from reaching its own unsubstantiated medical conclusions, medical opinions are required on these determinative issues.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Finally, the TDIU claim is "inextricably intertwined" with the service connection claims for balance problems, with dizziness, and diabetes mellitus at issue in this appeal inasmuch as the Veteran's claim of unemployability may also predicated on these underlying disabilities, all of which may be attributable to a service-connected disability, hypertension.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased-rating claim regarding the same condition).  Therefore, this TDIU claim must be remanded just as the service connection claims are also being remanded to avoid piecemeal adjudication of claims with common parameters.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another. These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). 

But prior to readjudicating this derivative TDIU claim, a medical opinion also is needed to assist in deciding this claim insofar as determining whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  As it now stands, service connection is in effect for:  (1) hypertension, with chronic renal insufficiency, rated as 60-percent disabling; (2) hypertension, rated as 20-percent disabling; (3) migraine headaches, associated with hypertension, rated as 30-percent disabling; and, erectile dysfunction, associated with hypertension, rated as noncompensable.  He has a combined disability rating of 70 percent, one disability (hypertension, with chronic renal insufficient) rated as 60 percent, which is sufficient to meet the schedular requirements for TDIU consideration under 38 C.F.R. § 4.16(a).  


The Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, indicating the Veteran can perform work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique the Court has previously determined to be inadequate.  Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, the claims are REMANDED for the following action:

1.  Ask the Veteran whether he has received any further evaluation or treatment for his claimed disabilities, either from VA or elsewhere (privately, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  Then, schedule the Veteran for another VA compensation examination to reassess the severity of his service-connected migraine headaches disability.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on his claim for a higher initial rating.  

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner should provide an opinion as to whether the Veteran's headache disorder results in headaches with very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability. The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  

3.  Upon receipt of all additional records, schedule another VA compensation examination to:  a) first determine whether the Veteran suffers from a balance problem, with dizziness; and, b) If it is confirmed he does, then specify the diagnosis(es) and indicate the likelihood (very likely, as likely as not, or unlikely) that any such current disorders involving the Veteran's balance and also his confirmed diabetes mellitus were proximately caused by, due to, or aggravated by the service-connected hypertension disability, including as a consequence of medication prescribed to control or regulate hypertension.

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report the onset of symptoms like balance problems and dizziness since beginning the use of medications, as this requires only his personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's contentions in determining whether any current disability may have originated as a result of this use.  

For completeness of the requested opinions, it is essential the examiner review the claims file, including this remand, for the pertinent history of these claimed disabilities.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If no opinion can be rendered concerning these claims, without resorting to mere speculation, explain why this is not possible or feasible - such as clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Veteran is hereby advised that failure to report for this examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655(b) (2011).

4.  Also schedule a VA compensation examination to determine whether his service-connected disabilities listed above, preclude him from obtaining and maintaining substantially gainful employment, versus just marginal employment, when considering his level of education, prior work experience and training, etc.

5.  Then readjudicate the claims in light of any additional evidence that has been submitted or obtained, including the VA compensation examination.  If additional compensation is not granted to his satisfaction, send him and his representative an additional SSOC and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


